Citation Nr: 1229448	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  08-00 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for Department of Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to June 1970.  The Veteran died in May 2004.  The appellant seeks recognition as his surviving spouse for the purpose of obtaining VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2010, the appellant presented testimony before the undersigned Veterans Law Judge in a travel board hearing at the RO.  A copy of the transcript has been associated with the claims folder. 

In a January 2011 decision, the Board denied the appellant's claim seeking recognition as the Veteran's surviving spouse for the purpose of obtaining VA death benefits.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Veteran's representative and the Secretary of Veterans Affairs filed with the Court a Joint Motion for Remand.  On February 8, 2012, the Court issued an Order which granted the Joint Motion for Remand and remanded the case to the Board, directing the Board to comply with its directives therein.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration. 

In November 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which redefined VA's duty to assist, enhanced its duty to notify a claimant as to the information and evidence necessary to substantiate a claim, and eliminated the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011) (regulations implementing the VCAA). This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 2002). 

The Act and the implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of this VCAA-duty-to-notify-notice, VA is required to specifically inform the claimant which portion of the information and evidence, if any, is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant.  Although the appellant was sent a notification letter in March 2005 pertaining to her claim for the cause of the Veteran's death, she has not been given proper notification of the claim pertaining to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for VA death pension benefits.   Therefore, on remand, she must be sent an appropriate notification letter. 

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied. 

Specifically, the RO or AMC should: 

(a)  Notify the appellant of the information and evidence necessary to substantiate her claim for recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for VA death pension benefits; 

(b)  Notify the appellant of the information and evidence she is responsible for providing; 

(c)  Notify the appellant of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency; and 
(d)  Provide the appellant with an explanation as to the information or evidence needed to establish disability ratings and effective dates for her claim. 

2.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the appellant and her representative an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


